
	
		III
		111th CONGRESS
		2d Session
		S. RES. 693
		IN THE SENATE OF THE UNITED STATES
		
			December 2, 2010
			Mr. Webb (for himself,
			 Mr. McCain, Mr.
			 Bond, Mr. Inhofe,
			 Mr. Brown of Massachusetts,
			 Mr. Begich, Mr.
			 Lieberman, Mr. Risch,
			 Mr. Schumer, Mr. Menendez, Mr.
			 Lugar, Mr. Nelson of Florida,
			 Mr. Voinovich, Mr. Wicker, Mr.
			 Akaka, Mr. Inouye,
			 Mr. Warner, Mr.
			 Kyl, Mr. Gregg,
			 Mr. LeMieux, Mr. Isakson, Mr.
			 Casey, Mrs. Shaheen,
			 Mrs. Feinstein, Mrs. McCaskill, Mr.
			 Tester, and Mr. Durbin)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Condemning the attack by the Democratic
		  People’s Republic of Korea against the Republic of Korea, and affirming support
		  for the United States-Republic of Korea alliance.
	
	
		Whereas Yeonpyeong Island is located in the Yellow Sea
			 (West Sea) about 50 miles west of the city of Incheon and is inhabited by more
			 than 1,000 citizens and military personnel from the Republic of Korea;
		Whereas the United Nations Command established the
			 Northern Limit Line in 1953, marking the line of military control between the
			 Democratic People’s Republic of Korea and the Republic of Korea;
		Whereas, on November 23, 2010, the Republic of Korea
			 military conducted military exercises in the Yellow Sea (West Sea) on the
			 southern side of the Northern Limit Line;
		Whereas, on that day, North Korea military forces fired
			 approximately 170 artillery shells at Yeonpyeong Island, resulting in military
			 and civilian casualties, including the death of 2 marines and 2 civilians from
			 the Republic of Korea;
		Whereas North Korea’s shelling caused widespread damage to
			 military installations and civilian property;
		Whereas North Korea’s attack against South Korea infringes
			 upon the commitments made in the Korean War Armistice Agreement of 1953 that
			 oblige military commanders to order and enforce a complete cessation of
			 all hostilities in Korea by all armed forces under their
			 control;
		Whereas this attack also violates United Nations Security
			 Council Resolution 1695 (2006), which emphasizes the need for North Korea
			 to show restraint and refrain from any action that might aggravate
			 tension, and to continue to work on the resolution of non-proliferation
			 concerns through political and diplomatic efforts;
		Whereas this brazen attack is one in a series of actions
			 by the Government of North Korea that undermine regional peace and security,
			 especially on the Korean peninsula;
		Whereas this attack follows the March 26, 2010, torpedo
			 attack by the Government of North Korea against the Republic of Korea ship
			 CHEONAN, which resulted in the death of 46 sailors from the Republic of Korea
			 Navy;
		Whereas this attack also follows the revelation that the
			 Government of North Korea has constructed a uranium enrichment facility at the
			 Yongbyon nuclear site in clear violation of United Nations Security Council
			 Resolutions 1718 (2006) and 1874 (2009);
		Whereas this attack and the trend of continued provocation
			 by the Government of North Korea reinforces the importance of the alliance
			 between the United States and the Republic of Korea and the need for the United
			 States to maintain a strong military presence in East Asia; and
		Whereas this attack also signifies the importance of
			 maintaining a strong bilateral economic, security, and cultural relationship
			 with the Republic of Korea: Now, therefore, be it
		
	
		That the Senate—
			(1)condemns the
			 attack by the Government of North Korea against the Republic of Korea in
			 violation of the 1953 Korean War Armistice Agreement;
			(2)expresses its
			 deep condolences to the government and people of the Republic of Korea,
			 especially the families on Yeonpyeong Island who suffered from this attack and
			 lost their loved ones;
			(3)recognizes that
			 maintaining peace on the Korean peninsula requires constant vigilance, and
			 continues to stand with the people and the Government of the Republic of Korea
			 in this time of crisis;
			(4)calls on the
			 international community, especially North Korea’s ally, China, to condemn this
			 attack and enjoin the Government of North Korea to halt all nuclear activities
			 in accord with United Nations Security Council resolutions 1718 (2006) and 1874
			 (2009) and refrain from any further actions that may destabilize the Korean
			 Peninsula;
			(5)calls on the
			 President to work with the Government of the Republic of Korea to take all
			 necessary steps to deter further aggression by the Government of North Korea,
			 in keeping with the security alliance between the United States and the
			 Republic of Korea;
			(6)urges the
			 Administration to continue a bilateral economic relationship with the Republic
			 of Korea; and
			(7)reaffirms the
			 commitment of the United States to its alliance with the Republic of Korea for
			 the preservation of peace and stability on the Korean Peninsula and throughout
			 the region.
			
